Title: From George Washington to John Robinson, 10 May 1758
From: Washington, George
To: Robinson, John



To John Robinson esquire—Treasurer.Dr Sir.
[Fort Loudoun, 10 May 1758]

I can not inform you better of the strange, and unaccountable dilemma I am reduced to, than by transmitting a copy of that part of my letter relative to Recruiting; and a copy also of a Council held here on that occasion. I must beg your assistance in the affair—if you can give any consistently: If I am to suffer, I can only say, that it is but poor encouragement for the exertion of my zeal.
Here followed all that part of my letter to the President, relative to Recruiting.

G:W.
Ft Loudoun May 10th 1758.

